Title: From Thomas Jefferson to Reuben Lewis, 10 July 1805
From: Jefferson, Thomas
To: Lewis, Reuben


                  
                     Dear Sir 
                     
                     Washington July 10. 05
                  
                  I have not yet recieved the dispatches from Capt Lewis which we know to have arrived at St. Louis. it is probable they are coming on by a special messenger who travels slow. in the mean time I inclose you a newspaper account which is probably authentic, as it is understood to come from Capt Clarke. in the Aurora you will see another account containing some additional particulars. as you will recieve that paper as soon as this letter I say nothing of it. I shall be in Albemarle this day sennight so presume the dispatches will find me there. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               